DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/1/2018. It is noted, however, that applicant has not filed a certified copy of the CN201821229364.7 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negishi et al. (US 2008/0284975).
Regarding Claim 1, Negishi discloses an insertion and extraction structure (Paragraph 0029-0034), comprising a main machine assembly (Fig. 7, elements 58 and 
the support assembly comprises a fixing member (Fig. 7, elements 30 and 72); the main machine assembly comprises a first connector (Fig. 7, element 58 that includes the semicircular recess element 80), the fixing member comprises a second connector (Fig. 7, element 30, bore 74, coil spring 76, locking ball element 78), and the main machine assembly is configured to be inserted into or be extracted from the fixing member by cooperation of the first connector and the second connector (Paragraphs 0032-0033); the first connector comprises a first limiter portion (Fig. 7, element 58 and semicircular recess element 80), the fixing member comprises a second limiter portion (Fig. 7, locking ball element 78), the first limiter portion is configured to cooperate with the second limiter portion to achieve that the main machine assembly and the fixing member are positionally limited and are fixed in a situation where the main machine assembly is fixed by being inserted into the fixing member (Paragraphs 0032-0033, locking and unlocking).
Regarding Claim 2, Negishi discloses wherein a first surface of the first connector is attached to a second surface of the second connector (Fig. 11, elements 78 and 80, Paragraph 0032, lines 16-17).
Regarding Claim 16, Negishi discloses wherein the second limiter portion comprises a protruding fastening point (Fig. 7, locking ball element 78), the second connector is provided with the protruding fastening point (Fig. 7, element 30, bore 74, coil spring 76, locking ball element 78), and the first limiter portion (Fig. 7, element 58 
the first limiter portion comprises a protruding fastening point, and the second limiter portion comprises a fastening groove configured for receiving the fastening point, and the second connector is provided with the fastening groove.
Regarding Claim 17, Negishi discloses wherein the first limiter portion comprises a sliding groove (Fig. 11, the right side of 58 that does not include portion 80), and the second limiter portion comprises a sliding rail that is configured to cooperate with the sliding groove (Fig. 11, ball 78 is restricted in movement by means of the link pins 62 and 66, Fig. 7); or the first limiter portion comprises the sliding rail, and the second limiter portion comprises the sliding groove that is configured to cooperate with the slide rail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (US 2008/0284975) in view of Tatsuta (US 2017/0185109).
Regarding Claim 18, Negishi discloses wherein an eyewear (Fig. 3, eyewear 10), comprising an eyewear leg (Fig. 3, temple 24), and the insertion and extraction structure according to claim 1 (see Claim 1 rejection above), wherein the eyewear leg is connected with the support assembly.
However Negishi does not specifically disclose
an optomechanical assembly and the optomechanical assembly is connected with the main machine assembly.
However Tatsuta, in the same field of endeavor, teaches an optomechanical assembly (Fig. 1, display 140 and eyepiece window 142) and the optomechanical assembly is connected with the main machine assembly (Fig. 1, display 140 and eyepiece window 142 are connected to the connector 130) for the purpose of providing a virtual image to the user.

Regarding Claim 19, Negishi discloses wherein comprising the insertion and extraction structure according to claim 1 (see Claim 1 rejection above), 
However Negishi does not specifically disclose an electronic device.
However Tatsuta, in the same field of endeavor, teaches an electronic device (Fig. 1, display 140 and eyepiece window 142 are connected to the connector 130) for the purpose of providing a virtual image to the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the insertion and extraction structure of Negishi with the electronic device of Tatsuta, for the purpose of providing a virtual image to the user.
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of an insertion and extraction structure including, as the distinguishing feature(s) in combination with the other limitations wherein the second connector is a rotator block, and the fixing member further comprises a rotating fixing member and a stir mechanism; the support assembly is provided with a first recess configured for accommodating the rotator block, and the first recess is provided with a first through hole; the rotator block is provided with a second recess configured for accommodating the main machine assembly, and the second recess is provided with a second through hole; the rotating fixing member comprises a first end, a hollow portion and a second end which are sequentially connected, the first end is in the second recess and is provided with a third through hole, the hollow portion is between the first through hole and the second through hole, the hollow portion has a cavity and communicates with the third through hole, and the second end is configured to be on a side of the support assembly away from the first recess in the situation where the main machine assembly is fixed by being inserted into the fixing member; a size of an outer edge of the first end is larger than a diameter of the second through hole; the stir mechanism is in the hollow portion, an end of the stir mechanism is provided with the second limiter portion, the second limiter portion is configured to penetrate the third through hole, and the second limiter portion is configured to enter the third through hole under an action of an external force or is configured to bounce from the third through hole.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of an insertion and extraction structure including, as the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solinsky et al. (US 2014/0084120), Collins et al. (US 2013/0003013), Van Atta et al. (US 2009/0015784), Quehin (US 2005/0078272), Villani .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872